SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be AFFIRMED.
Plaintiff Gil A. Sanchez, pro se, appeals from the district court (Daniels, J.) judgment dismissing a variety of constitutional and statutory claims made by Sanchez against Defendants-Appellants under federal law and New York state law. Sanchez’s claims arose from his termination as a maintenance worker at the New York University College of Dentistry, where he was employed by Harvard Maintenance, Inc.
The magistrate judge described Sanchez’s legal claims as appearing to rely on statutes and legal doctrines that were “inapplicable” to the facts of his case. Sanchez v. Dankert, 00 Civ. 1143, 2002 WL 529503, 2002 U.S. Dist. LEXIS 3660 at *4, *41 (S.D.N.Y. February 22, 2002). Construing the complaint in the light most favorable to Sanchez as a pro se litigant, the magistrate judge considered that two elements of his complaint might allege claims of race discrimination in violation of Title VII, 42 U.S.C. § 2000e et seq., and retaliatory discharge in violation of New York labor law. Id. at *41. The magistrate judge recommended Sanchez be granted leave to replead these two claims and cure a variety of pleading defects in his initial complaint. Id. at *41-*42.
Sanchez submitted an amended complaint to the district court. In an Order dated July 19, 2002, the district court ruled that Sanchez failed to cure the pleading defects of his first complaint. The court adopted the magistrate judge’s Report and Recommendation, dismissed the amended complaint, and granted summary judgment to Defendants-Appellants. A subsequent motion for reconsideration was filed by Sanchez and denied by the district court. Sanchez v. Dankert, 00 Civ. 1143, 2003 WL 1878417, 2003 U.S. Dist. LEXIS 6168 at *7 (S.D.N.Y. April 14, 2003).
For the reasons stated in the magistrate judge’s Report and Recommendation and in the district court’s July 19, 2002 Order, *23the judgment of the district court is hereby AFFIRMED.
We have examined Sanchez’s remaining claims and find them unpersuasive. All pending motions are denied as moot.